  8:21-cv-00069-RGK-PRSE Doc # 7 Filed: 03/01/21 Page 1 of 2 - Page ID # 19




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JEREMIAH COLEMAN,

                    Plaintiff,                                8:21CV69

       vs.
                                                 MEMORANDUM AND ORDER
LINCOLN POLICE DEPARTMENT,
LINCOLN, NE. WALMART SUPER
CENTER, LINCOLN POLICE
OFFICERS, (Two unknown);
WALMART EMPLOYEES, (Two
unknown); LANCASTER COUNTY
ADULT CORRECTIONAL FACILITY,
MENTAL HEALTH OF THE
LANCASTER COUNTY ADULT
CORRECTIONAL FACILITY,
STEPHANIE, STEVEN, and JENKINS,
APRN;

                    Defendants.


       This matter is before the court on Plaintiff Jeremiah Coleman’s “Motion to
Waive In Forma Pauperis of Leave in Forma Pauperis & Waive Initial Filing Fee”
which he included with his Complaint and was docketed as a motion for leave to
proceed in forma pauperis. (Filing 2.) However, Plaintiff’s motion does not comply
with the terms of 28 U.S.C. § 1915, the statute authorizing proceedings in forma
pauperis. See 28 U.S.C. § 1915(a)(1) (requiring the plaintiff to submit “an affidavit
that includes a statement of all assets such prisoner possesses that the person is
unable to pay such fees or give security therefor”). Plaintiff has the choice of either
submitting the $402.00 filing and administrative fees to the clerk’s office or
submitting a request to proceed in forma pauperis that complies with 28 U.S.C. §
   8:21-cv-00069-RGK-PRSE Doc # 7 Filed: 03/01/21 Page 2 of 2 - Page ID # 20




1915.1 Failure to take either action within 30 days will result in the court dismissing
this case without further notice to Plaintiff.

       IT IS THEREFORE ORDERED that:

      1.      Plaintiff’s “Motion to Waive In Forma Pauperis of Leave in Forma
Pauperis & Waive Initial Filing Fee,” construed as a request to proceed in forma
pauperis (filing 2), is denied without prejudice to reassertion in a motion to proceed
in forma pauperis that complies with 28 U.S.C. § 1915.

      2.      Plaintiff is directed to submit the $402.00 fees to the clerk’s office or
submit a request to proceed in forma pauperis within 30 days. Failure to take either
action will result in dismissal of this matter without further notice.

     3.     The clerk of the court is directed to send to Plaintiff the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).

      4.     The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: March 31, 2021: Check for MIFP or
payment.

       Dated this 1st day of March, 2021.

                                                  BY THE COURT:


                                                  Richard G. Kopf
                                                  Senior United States District Judge



       1
        If Plaintiff is granted leave to proceed IFP in this matter, he will be allowed to pay
the court’s $350 filing fee in installments. See 28 U.S.C. § 1915(b)(1); In re Tyler, 110
F.3d 528, 529–30 (8th Cir. 1997). He would not be subject to the $52.00 administrative fee
assessed to non-IFP plaintiffs.
